DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-12 are examined on the merits.

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. See response below.

Terminal Disclaimer
The terminal disclaimer filed on 7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10155931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(Prior Rejection Maintained and extended to claim 12 by amendment) Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson and Aranha (US PGPub 2002/0127582), Kleinschmidt and Muller (EP1,486,567A1) and Wilson et al. (WO/05/033321).

	The claimed invention is drawn to a method for production of AAV, said method comprising the steps of:
(a)    culturing an AAV lacking a heparin binding site in a cell culture; and
(b)    isolating the AAV from the supernatant of the cell culture without requiring collection of a cell pellet or cell disruption.
	The claimed invention is also drawn to a method for producing AAV where cells of the cell culture (a) comprise:
adenovirus helper functions necessary for packaging, an AAV rep protein sufficient for packaging, an AAV cap protein sufficient for packaging, and the AAV genome to be packaged.

(a)    the sequences encoding the adenovirus helper functions said adenovirus helper functions optionally being expressed under an activatable or inducible promoter;
(b)    the sequences encoding the AAV rep and/or AAV cap protein said AAV rep protein and/or the AAV cap protein optionally being expressed under direction of an activatable or inducible promoter; and/or
(c)    the AAV genome to be packaged.

The method further comprises one or both of the following steps:
(c)    maintaining a viable cell culture; and/or
(d)    adding medium during or following collection of the supernatant to provide a continuous production process;
and optionally repeating the method steps at least two times and optionally up to 100 times.

The AAV is AAV8.
The AAV has been modified to ablate a native heparin binding site. The heparin binding site is characterized by the amino acid sequence RxxR (SEQ ID NO: 12), where X is any amino acid. The AAV is selected from the group consisting of AAV2, hu. 51, hu.34, hu.35, hu.45, and hu.47.  The heparin binding site is modified in one or more of the following ways:
(a)    the first amino acid of the RxxR (SEQ ID NO: 12) sequence is modified;
(b)    the first amino acid of the RxxR (SEQ ID NO: 12) is changed from Arg to Ser or Glu;
(c)    the heparin binding site is modified at the last amino acid of the RxxR (SEQ ID NO: 12) sequence; and/or


The culturing step is performed in serum-free medium.
The AAV is cultured in a HEK 293 cell.
The isolating step further comprises concentrating AAV through a method selected from the group consisting of chromatography, column-based chromatography, membrane-based chromatography, filtration and precipitation.


The Prior Art
Atkinson and Aranha teach methods of producing high titers of adeno-associated virus (AAV) without the use of a helper virus. They discuss that under controlled environmental conditions, contrary to the state of the art, AAV can be recovered from producing cells while maintaining these cells in culture. More specifically, these cells release the progeny virus without lysis or collection of cell. Examples of the host cells are HeLa and Hek 293 cells. [paragraph 177]  Atkinson and Aranha also teach that mammalian cells can stably integrate AAV cap gene and rep gene and be operably linked to a heterologous promoter which is inducible by a helper virus. [see paragraph 17, thereby teaching the limitations of claim 12]  This method of obtaining AAV is advantageous since more virus per cell is produced relative to the methods that involve cell lysis. [see paragraphs 24, 90 and 91]  Examples of the AAV produced include recombinant AAV for gene therapy protocols and infectious AAV particles and AAV2 can be the preferred virus.  Atkinson and Aranha also teach the conditions that need to be maintained in the culture media in order to influence release of AAV from cells. These conditions include maintaining the nutrient and pH levels which can be achieved through media perfusion systems. [see paragraphs 253-256]  Therefore, while Atkinson and Aranha do not specifically state that the culturing of the virus and its isolation are repeated at least 2 to 100 
culture via column chromatography.  The chromatography employed can be based on anion exchange resin and can be performed at a pH of 8.0 and salt gradients of 0 to 1M NaCl. [paragraphs 27, 29, 58, 241, 234, 237 and 268-270]  Atkinson and Aranha also teach the stable introduction of adenovirus helper genes into the cells for supporting AAV packaging; stable introduction genes encoding AAV rep and/or cap proteins for supporting AAV packaging; or stable introduction of AAV genome, which occurs during viral replication.  The inserted components that support AAV packaging can be operably linked to an inducible promoter. [see paragraphs 11-17, 40, 131-133 and 170]

However, Atkinson and Aranha do not teach the generation of an AAV that lacks a heparin binding which has been ablated by changing the first arginine at the RxxR heparin binding site to either a Serine or Glutamate; or the use of AAV hu. 51 virus.

Kleinschmidt and Muller teach the mutation of heparin binding domains of Adeno-Associated Virus (AAV) capsid proteins. Some of these mutations/substitutions, by site-directed mutagenesis, inactivate heparin binding of the capsid protein. An example of such a mutation is the substitution of arginine at residues 585 and/or 588 of the RxxR heparin binding motif. Kleinschmidt and Muller teach the substitution with a glutamate at residue 585 (see mutant #17 and #26) which resulted in the capsid protein lacking heparin binding capabilities. They also 

 	Wilson et al. disclose producing recombinant AAV particles and the analysis of capsid proteins for amino acid sequence similarity between different AAV serotypes, including AAV8. hu. 51 serotype capsid proteins was included in this analysis, [see page 3, line 31; page 5, line 4; page 11, line 18; and page 12, line 7]

It would have been obvious to one of ordinary skill in the art to modify the methods taught by Atkinson and Aranha in order to produce AAV according to the claimed invention. One would have been motivated to do so, given the suggestion by Atkinson and Aranha to generate and replicate recombinant AAV and to insert cap protein encoding AAV genes into the host cells and the use of a perfusion system to replace spent culture media. There would have been a reasonable expectation of success, given the knowledge that recombinant AAV can be produced in cells even though the heparin binding site has been mutated/ablated and that cap protein of AAV with an ablated heparin binding site does not bind heparin, as taught by Kleinschmidt and Muller, and also given the knowledge that recombinant AAV particles can be produced and that several AAV capsid protein sequences were disclosed prior to the invention, such as the capsid proteins of hu.51, as taught by Wilson et al. Therefore, one of ordinary skill in the art that stably inserts genes encoding the cap protein according to Atkinson and Aranha and also employs such a protein that lacks a heparin binding site according to Kleinschmidt and 

Response to arguments:
Applicant’s response has been considered in full, however, it is not persuasive: 
Presently, the claimed invention does not require “continuous cell culture”, but rather that AAV can be isolated without cell disruption or collecting a cell pellet and that the method of maintaining a viable cell culture and adding medium during or following collection of supernatant is done at least two time or up to 100 times.  Applicants point to paragraph 261 of Atkinson and Aranha to establish that AAV production is not continuous nor is cell culturing.  
However, in view of the scope of the claimed method of maintaining the cell culture for at least 2 repeats of culturing AAV in cells, isolating AAV from supernatant and adding medium during or following collection of the supernatant, Atkinson and Aranha teach in paragraph 91:
[0091] It is well-established in the AAV field that AAV is not released from the cell unless the cell is lysed, but remains in the nucleus of the cell. Accordingly, the pervasive and universal belief is that, in order to produce rAAV particles, the cells must be lysed. In contrast to the teachings of the field, we have discovered that rAAV particles can be released from cells without lysing the cells, and further that release of rAAV particles can be increased by maintaining the producer cells under various controlled environmental conditions. Using these conditions, rAAV particles can be produced at titers higher than previously obtained. Cells cultured under the conditions described herein produce more virus per cell and release more virus into the culture medium, and, even more significantly, may release a population of AAV with higher infectivity than AAV which is retained within the cell. In other words, the DNAse resistant particle to infectivity ratio can be smaller in the AAV population released into the cell culture medium compared to this ratio of AAV retained within the cell (see, e.g., FIG. 4). Furthermore, since lysis is not an obligatory step in the methods of the present invention, the rAAV particles can be collected from the cell supernatant, thus simplifying subsequent optional purification steps. Alternatively, lysis could also be performed. 



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648